              Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  FELIPE GALINDO, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                          COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
  YUMMY FOODS DELI CORP. (D/B/A                                    29 U.S.C. § 216(b)
  YUMMY FOOD DELI), FOUAD HAMOUD
  HADWAN, TAWFIQ HADWAN, and MOE                                           ECF Case
  M. CASH,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Felipe Galindo (“Plaintiff Galindo” or “Mr. Galindo”), individually and on behalf

 of others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C.,

 upon his knowledge and belief, and as against Yummy Foods Deli Corp. (d/b/a Yummy Food

 Deli), (“Defendant Corporation”), Fouad Hamoud Hadwan, Tawfiq Hadwan, and Moe M. Cash,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Galindo is a former employee of Defendants Yummy Foods Deli Corp.

(d/b/a Yummy Food Deli), Fouad Hamoud Hadwan, Tawfiq Hadwan, and Moe M. Cash.

       2.         Defendants own, operate, or control a deli, located at 2445 Frederick Douglass Blvd,

New York, NY 10027 under the name “Yummy Food Deli”.
              Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 2 of 20




       3.       Upon information and belief, individual Defendants Fouad Hamoud Hadwan, Tawfiq

Hadwan, and Moe M. Cash, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the deli as a joint or unified

enterprise.

       4.       Plaintiff Galindo was employed as a grill man at the deli located at 2445 Frederick

Douglass Blvd, New York, NY 10027.

       5.       At all times relevant to this Complaint, Plaintiff Galindo worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Galindo appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.       Further, Defendants failed to pay Plaintiff Galindo the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.       Defendants’ conduct extended beyond Plaintiff Galindo to all other similarly situated

employees.

       9.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Galindo and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.      Plaintiff Galindo now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                  -2-
              Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 3 of 20




seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        11.       Plaintiff Galindo seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        12.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Galindo’s state law claims under 28

U.S.C. § 1367(a).

        13.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operated a deli located in this district. Further, Plaintiff Galindo was employed by Defendants in this

district.

                                                    PARTIES

                                                      Plaintiff

        14.       Plaintiff Felipe Galindo (“Plaintiff Galindo” or “Mr. Galindo”) is an adult

individual residing in Bronx County, New York.

        15.       Plaintiff Galindo was employed by Defendants at Yummy Food Deli from

approximately February 15, 2020 until on or about October 12, 2020.




                                                     -3-
             Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 4 of 20




       16.     Plaintiff Galindo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a deli, located at

2445 Frederick Douglass Blvd, New York, NY 10027 under the name “Yummy Food Deli”.

       18.     Upon information and belief, Yummy Foods Deli Corp. (d/b/a Yummy Food Deli)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 2445 Frederick Douglass Blvd,

New York, NY 10027.

       19.     Defendant Fouad Hamoud Hadwan is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Fouad Hamoud

Hadwan is sued individually in his capacity as owner, officer and/or agent of Defendant Corporation.

Defendant Fouad Hamoud Hadwan possesses operational control over Defendant Corporation, an

ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Galindo, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

       20.     Defendant Tawfiq Hadwan is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Tawfiq Hadwan is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Tawfiq Hadwan possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines



                                                 -4-
              Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 5 of 20




the wages and compensation of the employees of Defendants, including Plaintiff Galindo,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

        21.     Defendant Moe M. Cash is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Moe M. Cash is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Moe M. Cash

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Galindo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

        22.     Defendants operate a deli located in the Harlem section of Manhattan in New York

City.

        23.     Individual Defendants, Fouad Hamoud Hadwan, Tawfiq Hadwan, and Moe M. Cash,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

        24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

        25.     Each Defendant possessed substantial control over Plaintiff Galindo’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect




                                                  -5-
             Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 6 of 20




to the employment and compensation of Plaintiff Galindo, and all similarly situated individuals,

referred to herein.

       26.     Defendants jointly employed Plaintiff Galindo (and all similarly situated employees)

and are Plaintiff Galindo’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       27.     In the alternative, Defendants constitute a single employer of Plaintiff Galindo and/or

similarly situated individuals.

       28.     Upon information and belief, Individual Defendants Fouad Hamoud Hadwan, Tawfiq

Hadwan, and Moe M. Cash operate Defendant Corporation as either an alter ego of themselves

and/or fail to operate Defendant Corporation as an entity legally separate and apart from themselves,

by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,




                                                  -6-
              Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 7 of 20




               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect their own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

        29.      At all relevant times, Defendants were Plaintiff Galindo’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Galindo, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Galindo’s services.

        30.      During 2020, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

        31.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

        32.      Plaintiff Galindo is a former employee of Defendants who was employed as a grill

man.

        33.      Plaintiff Galindo seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                         Plaintiff Felipe Galindo

        34.      Plaintiff Galindo was employed by Defendants from approximately February 15,

2020 until on or about October 12, 2020.

        35.      Defendants employed Plaintiff Galindo as a grill man.

        36.      Plaintiff Galindo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.



                                                    -7-
             Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 8 of 20




       37.     Plaintiff Galindo’s work duties required neither discretion nor independent judgment.

       38.     Throughout his employment with Defendants, Plaintiff Galindo regularly worked in

excess of 40 hours per week.

       39.     From approximately February 2020 until on or about April 15 2020, Plaintiff Galindo

worked from approximately 7:00 a.m. until on or about 5:30 p.m., Mondays through Saturdays

(typically 63 hours per week).

       40.     From approximately April 16, 2020 until on or about July 2020, Plaintiff Galindo

worked from approximately 7:00 a.m. until on or about 8:00 p.m. to 9:00 p.m., 7 days a week

(typically 91 to 98 hours per week).

       41.     From approximately August 2020 until on or about October 12, 2020, Plaintiff

Galindo worked from approximately 7:00 a.m. until on or about 4:30 p.m., 7 days a week (typically

67 hours per week).

       42.     Throughout his employment, Defendants paid Plaintiff Galindo his wages in cash.

       43.     From approximately February 2020 until on or about May 2020, Defendants paid

Plaintiff Galindo $15.00 per hour.

       44.     From approximately May 2020 until on or about October 12, 2020, Defendants paid

Plaintiff Galindo $16.00 per hour.

       45.     For approximately three hours on his last day of work, Defendants did not pay

Plaintiff Galindo any wages for his work.

       46.     Plaintiff Galindo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       47.     For example, Defendants required Plaintiff Galindo to continue working 30 minutes

past his scheduled departure time every day, and did not pay him for the additional time he worked.



                                                 -8-
             Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 9 of 20




       48.     Defendants never granted Plaintiff Galindo any breaks or meal periods of any kind.

       49.     Plaintiff Galindo was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       50.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galindo regarding overtime and wages under the FLSA and NYLL.

       51.     Defendants did not provide Plaintiff Galindo an accurate statement of wages, as

required by NYLL 195(3).

      52.      Defendants did not give any notice to Plaintiff Galindo, in English and in Spanish

(Plaintiff Galindo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      53.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Galindo (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay and overtime

compensation as required by federal and state laws.

      54.      Plaintiff Galindo was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      55.      Defendants’ pay practices resulted in Plaintiff Galindo not receiving payment for all

his hours worked, and resulted in Plaintiff Galindo’s effective rate of pay falling below the required

minimum wage rate.




                                                  -9-
            Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 10 of 20




      56.      Defendants habitually required Plaintiff Galindo to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      57.      Defendants    willfully   disregarded     and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      58.      Defendants paid Plaintiff Galindo his wages in cash.

      59.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      60.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Galindo (and similarly situated individuals) worked,

and to avoid paying Plaintiff Galindo properly for his full hours worked.

      61.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      62.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Galindo and other similarly situated former workers.

      63.      Defendants failed to provide Plaintiff Galindo and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum




                                                - 10 -
            Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 11 of 20




wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      64.      Defendants failed to provide Plaintiff Galindo and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      65.       Plaintiff Galindo brings his FLSA minimum wage, overtime compensation and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      66.      At all relevant times, Plaintiff Galindo and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA and willfully failing to keep records under the FLSA.




                                                  - 11 -
              Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 12 of 20




      67.        The claims of Plaintiff Galindo stated herein are similar to those of the other

employees.

                                     FIRST CAUSE OF ACTION

              VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

        68.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth
herein.
      69.        At all times relevant to this action, Defendants were Plaintiff Galindo’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Galindo (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      70.        At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      71.        Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       72.       Defendants failed to pay Plaintiff Galindo (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      73.        Defendants’ failure to pay Plaintiff Galindo (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      74.        Plaintiff Galindo (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                  - 12 -
                Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 13 of 20




                                      SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      75.          Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

          76.      At all times relevant to this action, Defendants were Plaintiff Galindo’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Galindo

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

          77.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          78.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      79.          Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Galindo (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      80.          Defendants’ failure to pay Plaintiff Galindo (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      81.          Plaintiff Galindo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                       THIRD CAUSE OF ACTION

                     VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

          82.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth
herein.


                                                     - 13 -
            Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 14 of 20




      83.      At all times relevant to this action, Defendants were Plaintiff Galindo’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Galindo, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      84.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Galindo less than the minimum wage.

      85.      Defendants’ failure to pay Plaintiff Galindo the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      86.      Plaintiff Galindo was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      87.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      88.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Galindo overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      89.      Defendants’ failure to pay Plaintiff Galindo overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      90.      Plaintiff Galindo was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER



                                                - 14 -
            Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 15 of 20




                     OF THE NEW YORK COMMISSIONER OF LABOR

      91.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      Defendants failed to pay Plaintiff Galindo one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Galindo’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      93.      Defendants’ failure to pay Plaintiff Galindo an additional hour’s pay for each day

Plaintiff Galindo’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      94.      Plaintiff Galindo was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      95.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      96.      Defendants failed to provide Plaintiff Galindo with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).




                                                - 15 -
             Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 16 of 20




      97.         Defendants are liable to Plaintiff Galindo in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SEVENTH CAUSE OF ACTION

                    VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      98.         Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      99.         With each payment of wages, Defendants failed to provide Plaintiff Galindo with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      100.        Defendants are liable to Plaintiff Galindo in the amount of $5,000, together with costs

and attorneys’ fees.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Galindo respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;



                                                    - 16 -
         Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 17 of 20




       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Galindo and the FLSA Class

members;

       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Galindo and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Galindo’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Galindo and the FLSA Class members;

       (f)     Awarding Plaintiff Galindo and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Galindo and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage, overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Galindo;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Galindo;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Galindo;



                                               - 17 -
         Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 18 of 20




       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Galindo’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Galindo;

       (m)     Awarding Plaintiff Galindo damages for the amount of unpaid minimum wage,

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Galindo damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Galindo liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Galindo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Galindo and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.



                                                - 18 -
       Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 19 of 20




                                       JURY DEMAND

       Plaintiff Galindo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

      January 4, 2021

                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:              /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiff




                                              - 19 -
Case 1:21-cv-00045-AJN Document 1 Filed 01/04/21 Page 20 of 20
